 



[ex10-28_001.jpg]

 

January 2, 2018

 

Brian R. Stewart

c/o Eco-Stim Energy Solutions, Inc.

2930 W. Sam Houston Pkwy N.

Suite 275

Houston, Texas 77043

 

Re: Appointment as Chairman of the Board of Directors of Eco-Stim Energy
Solutions, Inc.

 

Dear Mr. Stewart:

 

This letter is to confirm your compensation arrangements in connection with your
appointment as chairman (“Chairman”) of the board of directors (the “Board”) of
Eco-Stim Energy Solutions, Inc., a Nevada corporation (the “Company”). Your
execution of this letter agreement constitutes your acceptance of your
appointment as Chairman and your agreement to the compensation and other terms
set forth in this letter agreement. Your service as Chairman will continue until
such time as (i) you resign from your role as Chairman or from the Board or (ii)
you are removed from your role as Chairman or from the Board, which includes
your failure to be re-elected, or nominated for re-election, to the Board. The
period during which you continue to serve as Chairman is referred to in this
letter agreement as the “Term”.

 

In consideration of your appointment as Chairman and continued service during
the Term, the Company intends to grant you, under the Eco-Stim Energy Solutions,
Inc. 2015 Stock Incentive Plan, as amended from time to time, or any other
equity incentive plan, program or arrangement made available to other members of
the Board (as applicable, the “Plan”):

 

  ● A one-time phantom stock award (the “First Grant”) with respect to 300,000
shares of Company common stock, par value $0.001 (the “Common Stock”), with a
grant date of December 18, 2017, with the following vesting terms:

 

  o 1/3 of the First Grant will vest on the first business day following the
last day of the First Grant Performance Period (as defined below) if both: (i)
the closing price of the Common Stock has equaled or exceeded $2.00 per share
for twenty consecutive trading days during the one year period commencing on the
grant date for the First Grant and ending on the one year anniversary of the
grant date for the First Grant (the “First Grant Performance Period”); and (ii)
you have served continuously as the Chairman through at least the last day of
the First Grant Performance Period;

 

 

 

 

Brian R. Stewart

January 2, 2018

Page 2

 

  o 1/3 of the First Grant will vest on the first business day following the
last day of the First Grant Performance Period if both: (i) the closing price of
the Common Stock has equaled or exceeded $2.50 per share for twenty consecutive
trading days during the First Grant Performance Period; and (ii) you have served
continuously as the Chairman through at least the last day of the First Grant
Performance Period; and         o 1/3 of the First Grant will vest on the first
business day following the last day of the First Grant Performance Period if
both: (i) the closing price of the Common Stock has equaled or exceeded $3.00
per share for twenty consecutive trading days during the First Grant Performance
Period; and (ii) you have served continuously as the Chairman through at least
the last day of the First Grant Performance Period.

 

  ● A one-time phantom stock award (the “Second Grant”) with respect to 150,000
shares of Common Stock to be granted on or around April 15, 2018, subject to:
(i) your continuous service as Chairman through the applicable date of the
Second Grant; (ii) compliance with the terms and conditions of the Plan
(including but not limited to applicable award limitations and sufficient shares
of Common Stock being available under the Plan); and (iii) the prior approval of
the Second Grant by the compensation committee of the Board (the “Compensation
Committee”). The Second Grant will have the following vesting terms:

 

  o 1/3 of the Second Grant will vest on the first business day following the
last day of the Second Grant Performance Period (as defined below) if both: (i)
the closing price of the Common Stock has equaled or exceeded $2.00 per share
for twenty consecutive trading days during the one year period commencing on the
grant date for the Second Grant and ending on the one year anniversary of the
grant date for the Second Grant (the “Second Grant Performance Period”); and
(ii) you have served continuously as the Chairman through at least the last day
of the Second Grant Performance Period;         o 1/3 of the Second Grant will
vest on the first business day following the last day of the Second Grant
Performance Period if both: (i) the closing price of the Common Stock has
equaled or exceeded $2.50 per share for twenty consecutive trading days during
the Second Grant Performance Period; and (ii) you have served continuously as
the Chairman through at least the last day of the Second Grant Performance
Period; and         o 1/3 of the Second Grant will vest on the first business
day following the last day of the Second Grant Performance Period if both: (i)
the closing price of the Common Stock has equaled or exceeded $3.00 per share
for twenty consecutive trading days during the Second Grant Performance Period;
and (ii) you have served continuously as the Chairman through at least the last
day of the Second Grant Performance Period;

 

 

 

 

Brian R. Stewart

January 2, 2018

Page 3

 

  o provided, however, if the Common Stock is trading at or above one or more of
the stock price based vesting trigger levels provided above at the time of the
Second Grant, the Compensation Committee shall have the discretion to change the
vesting terms for the applicable portion(s) of the Second Grant to time-based
vesting tied to your continuing service as Chairman (with a vesting period to be
no-longer than 12 months following the grant date for the Second Grant).

 

  ● A one-time phantom stock award (the “Third Grant”) with respect to 300,000
shares of Common Stock to be granted on or around July 15, 2018, subject to: (i)
your continuous service as Chairman through the applicable date of the Third
Grant; (ii) compliance with the terms and conditions of the Plan (including but
not limited to applicable award limitations and sufficient shares of Common
Stock being available under the Plan); and (iii) the prior approval of the Third
Grant by the Compensation Committee. The Third Grant will have the following
vesting terms:

 

  o  1/3 of the Third Grant will vest on the first business day following the
last day of the Third Grant Performance Period (as defined below) if both: (i)
the closing price of the Common Stock has equaled or exceeded $2.00 per share
for twenty consecutive trading days during the one year period commencing on the
grant date for the Third Grant and ending on the one year anniversary of the
grant date for the Third Grant (the “Third Grant Performance Period”); and (ii)
you have served continuously as the Chairman through at least the last day of
the Third Grant Performance Period;         o 1/3 of the Third Grant will vest
on the first business day following the last day of the Third Grant Performance
Period if both: (i) the closing price of the Common Stock has equaled or
exceeded $2.50 per share for twenty consecutive trading days during the Third
Grant Performance Period; and (ii) you have served continuously as the Chairman
through at least the last day of the Third Grant Performance Period; and        
o 1/3 of the Third Grant will vest on the first business day following the last
day of the Third Grant Performance Period if both: (i) the closing price of the
Common Stock has equaled or exceeded $3.00 per share for twenty consecutive
trading days during the Third Grant Performance Period; and (ii) you have served
continuously as the Chairman through at least the last day of the Third Grant
Performance Period;         o provided, however, if the Common Stock is trading
at or above one or more of the stock price based vesting trigger levels provided
above at the time of the Third Grant, the Compensation Committee shall have the
discretion to change the vesting terms for the applicable portion(s) of the
Third Grant to time-based vesting tied to your continuing service as Chairman
(with a vesting period to be no-longer than 12 months following the grant date
for the Third Grant)

 

 

 

 

Brian R. Stewart

January 2, 2018

Page 4

 

In consideration of your service on the Board during the Term, you will also be
eligible to receive standard compensation payable by the Company with respect to
other non-employee directors of the Board in the ordinary course (including but
not limited to applicable cash retainers and equity-based awards). The Company
will also reimburse you for all reasonable out-of-pocket expenses that you incur
in the performance of services as Chairman.

 

You acknowledge and agree that, at all times during the Term, you will be an
independent contractor of the Company. In no event will you be deemed to be an
employee of the Company or any of its affiliates, and you will not at any time
be entitled to any employment rights from the Company. You acknowledge and agree
that, as a non-employee, you are not eligible for any benefits made available to
employees of the Company and its affiliates and, accordingly, you will not
participate in any employee benefit plans, programs or arrangements of the
Company or any of its affiliates. It is not the purpose or intention of this
letter agreement or the parties to create, and the same shall not be construed
as creating, any partnership, joint venture, agency, or employment relationship.

 

By accepting this appointment, you agree to comply with all of the Company’s
policies and procedures as may be issued or amended from time to time,
including, but not limited to, the Company’s Code of Business Conduct and
Ethics.

 

You further acknowledge and agree that (i) the Company is not required to
withhold federal or state income, gross receipts or similar taxes from any
amounts paid to you in respect of your service as Chairman or to otherwise
comply with any state or federal law concerning the collection of income, gross
receipts or similar taxes at the source of payment of wages, (ii) the Company is
not required under the Federal Unemployment Tax Act or the Federal Insurance
Contribution Act to pay or withhold taxes for unemployment compensation or for
social security on your behalf with respect to any amounts paid to you
hereunder, (iii) the Company is not required under the laws of any state to
obtain workers’ compensation insurance or to make state unemployment
compensation contributions on your behalf and (iv) you are solely responsible
for making all applicable tax filings and remittances with respect to amounts
paid to you hereunder and shall indemnify and hold harmless the Company and its
affiliates for all claims, damages, costs and liabilities arising from your
failure to do so.

 

You expressly represent and warrant to the Company that (i) you do not have any
agreement with any current or prior employer or other third party that will
prohibit you from serving as Chairman, and (ii) you have complied with, and will
comply with, any and all non-competition, non-solicitation, and confidentiality
duties imposed on you with respect to your current and former employers and
other third parties. By signing below, you agree that you will not provide the
Company with documents or materials belonging to a prior or current employer or
other third party and you expressly promise that in the course of your service
as Chairman, you will not use or disclose any non-public, confidential or
proprietary information or materials belonging to any current or former employer
or other third party.

 

By accepting this appointment, you also acknowledge and agree that you may be
removed or replaced as Chairman, with or without cause, at any time. Your
acceptance also confirms your acknowledgement and agreement that this letter
agreement and with respect to the First Grant, Second Grant and Third Grant, any
applicable award agreement(s) contain our complete understanding and agreement
regarding the terms and conditions of your service as Chairman. For the
avoidance of doubt, as of the date of this letter agreement, this letter
agreement will completely supersede and replace any other previous agreement,
understanding or arrangement between you and the Company or any of its
affiliates regarding the terms of your service as Chairman and you acknowledge
and agree that, as of the date of this letter agreement, the Company and each of
its affiliates shall be deemed to have satisfied any and all obligations owed to
you or that could ever be owed to you, except as set forth in this letter
agreement.

 

* * *

 

 

 

 

If the foregoing correctly sets forth our agreement, please confirm by executing
this letter agreement in the space provided below. We look forward to having you
serve as Chairman of the Board and to the valuable contributions we expect you
to make to the Company’s development and success. Should you have any questions,
please contact Christopher J. Arntzen, Vice President, General Counsel and
Secretary at (713) 979-9136 (email: carntzen@ecostim-es.com).

 

  Very truly yours,       ECO-STIM ENERGY SOLUTIONS, INC.         By: /s/ J.
Chris Boswell   Name: J. Chris Boswell   Title: President and Chief Executive
Officer

 

AGREED TO AND ACCEPTED   this 2nd day of January, 2018:       /s/ Brian R.
Stewart   Brian R. Stewart  

 

 

 

 